NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                              Submitted December 22, 2015 *
                                Decided February 4, 2016

                                           Before

                           DIANE P. WOOD, Chief Judge

                           JOEL M. FLAUM, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

No. 15-2309

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Indiana,
                                                  Hammond Division.
       v.
                                                  No. 2:06 CR 114
LARRY COCHRAN,
    Defendant-Appellant.                          James T. Moody,
                                                  Judge.

                                         ORDER

       More than six years ago, we affirmed Larry Cochran’s conviction and 405-month
prison sentence for possessing with intent to distribute crack cocaine. United States v.
Cochran, 309 F. App’x 2 (7th Cir. 2009). Since then, Cochran has pursued multiple
collateral challenges to his sentence, and we have warned him that more of the same
could result in sanctions. See Cochran v. United States, No. 12-2348 (7th Cir. June 28, 2012).
Despite that warning, however, Cochran filed yet another attack on his sentence, which

       *After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2309                                                                             Page 2

he characterized as a motion to correct “clerical errors” in his presentence report. The
district court denied the motion, recognizing that Cochran was alleging substantive
errors, not clerical ones. We affirm that decision.

        Cochran, who captioned his latest filing as a motion under Federal Rule of
Criminal Procedure 36, insists that he wants only to have clerical errors in the
presentence report corrected and does not seek substantive changes to the report or his
sentence. Yet Cochran’s motion asserts that the sentencing court erred in assessing a
2-level upward adjustment for obstruction of justice, see U.S.S.G. § 3C1.1, and in
considering relevant conduct, see id. § 2D1.1. As the district court noted, these are not
challenges to scrivener’s errors, e.g., United States v. Gibson, 356 F.3d 761, 766 n.3 (7th Cir.
2004), but instead are direct attacks on the calculation of Cochran’s imprisonment range
under the sentencing guidelines, see United States v. Johnson, 571 F.3d 716, 718 (7th Cir.
2009) (rejecting challenge to mathematical calculation of drug quantity in presentence
report as disguised collateral attack). What is more, Cochran has asserted these same
claims in previous collateral attacks on his sentence. See United States v. Cochran,
No. 2:06 CR 114 (N.D. Ind. June 5, 2013), application for certificate of appealability denied,
No. 13-2394 (7th Cir. Oct. 3, 2013); United States v. Cochran, No. 2:10 CV 374 (N.D. Ind.
Sept. 22, 2010), appeal dismissed, No. 10-3865 (7th Cir. Jan. 13, 2011); Cochran v. United
States, No. 2:09 CV 275 (N.D. Ind. Dec. 2, 2009), application for certificate of appealability
denied, No. 10-1259 (7th Cir. July 12, 2010).

        Rule 36 is not a means for a district court to reconsider factual or legal
determinations made by the court or a probation officer, nor does Rule 36 authorize the
court to recalculate the guidelines range. United States v. Williams, 777 F.3d 909, 910 (7th
Cir. 2015); Johnson, 571 F.3d at 717–18. An inmate who believes that inaccuracies in his
presentence report are adversely affecting the execution of his sentence can sometimes
file a petition under 28 U.S.C. § 2241 seeking correction of the presentence report. See
Johnson v. United States, 805 F.2d 1284, 1291 (7th Cir. 1986); United States v. Mittelsteadt,
790 F.2d 39, 40–41 (7th Cir. 1986). Cochran’s motion does allege that information in his
presentence report has caused the Bureau of Prisons to treat him “unfavorably.” But he
offers no particulars, see RULES GOVERNING § 2254 CASES IN THE U.S. DISTRICT COURTS
1(b), 2(c)(2), 4; Boutwell v. Keating, 399 F.3d 1203, 1210 n.2 (10th Cir. 2005) (applying §
2254 rules to § 2241 petitions), and instead Cochran’s motion plainly relates to the same
guidelines claims he presented three times previously.

     Because our prior warning did not deter Cochran, we direct him to show cause
why we should not fine him $500 pursuant to Federal Rule of Appellate Procedure 38.
No. 15-2309                                                                          Page 3

We also warn Cochran that cases such as this one are subject to dismissal in the district
court as unauthorized collateral attacks. Should he persist in his attacks on his sentence,
he risks sanctions and a filing bar under Alexander v. United States, 121 F.3d 312 (7th Cir.
1997). His response to the Rule 38 show-cause order is due within 30 days from the date
of this decision.
                                                                               SO ORDERED.